                    Case 3:14-cv-02346-JCS Document 460-1 Filed 07/02/20 Page 1 of 4



               1   JENNIFER S. ROMANO (SBN 195953)
                   jromano@crowell.com
               2   ANDREW HOLMER (SBN 268864)
               3   aholmer@crowell.com
                   CROWELL & MORING LLP
               4   515 South Flower Street, 40th Floor
                   Los Angeles, California 90071
               5   Phone: (213) 622-4750
                   Fax: (213) 622-2690
               6
                   THOMAS F. KOEGEL (SBN 125852)
               7   tkoegel@crowell.com
               8   NATHANIEL P. BUALAT (SBN 226917)
                   nbualat@crowell.com
               9   CROWELL & MORING LLP
                   3 Embarcadero Center, 26th Floor
             10    San Francisco, California 94111
                   Phone: (415) 986-2800
             11
                   Fax: (415) 986-2827
             12
                   APRIL N. ROSS (admitted pro hac vice)
             13    aross@crowell.com
                   CROWELL & MORING LLP
             14    1001 Pennsylvania Avenue, N.W.
                   Washington, D.C. 20004
             15
                   Phone: (202) 624-2500
             16    Fax: (202) 628-5116

             17    Attorneys for Defendant
                   UNITED BEHAVIORAL HEALTH
             18

             19                             UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF CALIFORNIA
             20                                SAN FRANCISCO DIVISION

             21
                   DAVID WIT et al.,                       Case No. 14-cv-02346 JCS
             22                                            Related Case No. 14-cv-05337 JCS
                                       Plaintiffs,
             23                                            DECLARATION OF DR. ANDREW
                         v.                                MARTORANA IN SUPPORT OF UNITED
             24                                            BEHAVIORAL HEALTH’S REPLY
                   UNITED BEHAVIORAL HEALTH,               SUPPLEMENTAL REMEDIES BRIEF
             25                                            (TOPICS 2, 4, AND 6)
                                       Defendant.          Hon. Joseph C. Spero
             26

             27

             28
                                                                                     MARTORANA DECL. ISO UBH’S
                                                                                     REPLY SUPP. REMEDIES BRIEF;
                                                                      CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                   Case 3:14-cv-02346-JCS Document 460-1 Filed 07/02/20 Page 2 of 4



               1   GARY ALEXANDER et al.,
               2                   Plaintiffs,
               3        v.
               4   UNITED BEHAVIORAL HEALTH,
               5                   Defendant.
               6

               7

               8

               9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                               MARTORANA DECL. ISO UBH’S
  C ROWELL                                                                     REPLY SUPP. REMEDIES BRIEF;
& M ORING LLP                                                   CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
ATTORNEYS AT LAW
                    Case 3:14-cv-02346-JCS Document 460-1 Filed 07/02/20 Page 3 of 4



              1    I, Dr. Andrew Martorana, declare and state as follows:
              2            1.      I am over the age of eighteen years and am competent to testify to the foregoing if
              3    called to do so. I am making this declaration based on my personal knowledge of the facts stated
              4    herein, and if called as a witness, could and would testify competently thereto.
              5           2.      I am employed by OptumHealth as a Senior Behavioral Medical Director.
              6    OptumHealth is a brand name of United Behavioral Health (“UBH”). I also serve as the chair of
              7    UBH’s Utilization Management Committee, which is the committee responsible for, among other
              8    things, approving clinical criteria and other policies utilized by UBH’s Care Advocates,
              9    Psychologist Peer Reviewers, and Medical Directors in determining behavioral health benefits
            10     under the terms of the health benefit plans administered by UBH.
            11            3.      I have been employed as a Medical Director (including my current role as a Senior
            12     Behavioral Medical Director) for UBH for nearly 18 years.
            13            4.      On November 18, 2019, UBH’s Utilization Management Committee approved a
            14     Behavioral Clinical Policy entitled “Behavioral Clinical Policy: American Society of Addiction
            15     Medicine (ASAM) Level of Care 3.1 and 3.3 Coverage Criteria” (the “2019 Policy”).
            16            5.      The 2019 Policy is intended to describe the plan coverage available under the
            17     terms of the health benefit plans administered by UBH as it relates to services provided at ASAM
            18     Levels of Care 3.1 and 3.3. For this reason, the 2019 Policy states that it must be read in
            19     conjunction with “the member’s specific benefits.” If a particular plan defines coverage
            20     “differently or there is otherwise a conflict between [the] guideline and the member’s specific
            21     benefit, the member’s specific benefit supersedes” the 2019 Policy. Further, in the event that a
            22     member’s plan provides for different coverage, the Policy explicitly notes that “[o]ther clinical
            23     criteria may apply.”
            24            6.      The 2019 Policy is not based on, and does not interpret, plan terms regarding
            25     “medical necessity” or “generally accepted standards of care.” The 2019 Policy instead relates to
            26     different plan terms, including but not limited to plan terms regarding state licensure
            27     requirements, plan definitions of covered behavioral health services and residential treatment, and
            28     plan exclusions for “transitional living” or similarly-defined services.
                                                                                               MARTORANA DECL. ISO UBH’S
  C ROWELL                                                         -1-                         REPLY SUPP. REMEDIES BRIEF;
& M ORING LLP                                                                   CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
ATTORNEYS AT LAW
                    Case 3:14-cv-02346-JCS Document 460-1 Filed 07/02/20 Page 4 of 4



             1            7.      Where the policy applies, UBH Care Advocates and Medical Directors are to deny
             2     coverage based on the 2019 Policy (or the plan terms addressed by the 2019 Policy), and not
             3     based on the ASAM Criteria or plan terms relating to “medical necessity” or “generally accepted
             4     standards of care.”
             5            8.      In the event that UBH were to determine that services at ASAM Levels 3.1 or 3.3
             6     are covered behavioral health benefits under a member’s plan and proceed to review the
             7     requested ASAM 3.1 or 3.3 services for medical necessity, UBH Care Advocates and Medical
             8     Directors are to apply the ASAM Criteria.
             9

           10             I declare under penalty of perjury that the foregoing is true and correct.
           11             Executed this 1st day of July 2020, at Wilmette, Illinois.
           12

           13

           14                                                    Dr. Andrew Martorana
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                                              MARTORANA DECL. ISO UBH’S
  C ROWELL                                                        -2-                         REPLY SUPP. REMEDIES BRIEF;
& M ORING LLP                                                                  CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
ATTORNEYS AT LAW
